 

 

Exhibit 10.1

Picture 1 [sgma-20140731ex101af433ag1.jpg]

Product Schedule to Master Lease Agreement

 

This Schedule #1217927 to Master Lease Agreement #81344 (the “Schedule”)
contains the terms of your agreement with us. Please read it carefully and ask us any questions you may have. The words you, your and lessee mean
you, the
Lessee listed below who are our customer. The words we, us, our and the lessor, mean CIT Finance LLC

 

Product Description

 

 

 

Quantity

Asset Description

Product Address

 

 

 

1

EVS Solder Recovery system 10k, part  # EVS10K

Miguel De Cervantes No. 151

1

Model 5380 Precisioncure UV Oven Module, part # SA-885-1008-1

Complejo Industrial Chihuahua

1

Computer for Stand Alone Precisioncure UV Oven, part # SA-138-1068-1

Chihuahua, Chih. Mexico

1

TR-10-ems - System Electronics with Analyst ems software for Windows XP/2K

C.P. 31109

1

12KN - Dual Level Pneumatic Fixture Press, ten 200-point receiver blocks

 

1

PW R-2 - Power Module

 

1

TPCXICU20  - PC W in XP, LCD monitor, USB system
module, industrial 20-slot chassis

 

1

Hot Air Station 120V, Ref # JT-1B, with 2 Tools Control Unit 120V, Ref # DD-1B, Compact Soldering St. 120V, Ref # CD-1BC

 

 

For additional equipment and accessories, attach addendum.

 

Supplier Info (Name,
Address, Phone): Interlatin Inc, Specialty Coating Systems, CheckSum LLC, JBC Tools Inc.

 

 

 

 

 

 

End of Lease Purchase

Lessee

 

☒   10% Purchase Upon Termination

SigmaTron International, Inc.

 

 

Lessee Legal Name (as “Lessee”)

 

Term and Lease

 

 

Term (Months) 60

2201 Landmeier Road

 

Lease Payment 60 payments at $1,931.43, plus PUT amount of $10,897.08

Billing Street Address

 

(plus taxes, if applicable)

Elk Grove Village, IL 60007

 

Payment Frequency   Monthly

Billing City, State, Zip

 

 

 

 

Variable Payment Schedule if applicable:

Billing Contact Name & Phone No.

 

 

 

 

 

 

Lessee Phone Number (if different from above)

 

 

 

 

 

 

 

 

 

 

 

The following additional payments are due on the date you sign this agreement:
One-time Documentation Fee $ n/a Payable with First Invoice

Advanced Payment                 $ n/a due at Lease signing

                                                  (plus taxes, if applicable)

1.   LEASE OF PRODUCT; FEE: W e agree to lease to you and you agree to lease
from us the Products shown above for the number of months and monthly payment
identified above ("Lease Payment"). You agree to pay the Documentation Fee with
your first invoice. This  Schedule will commence on the date  that any of the
Products are delivered to you ("Inception Date"). Your first Lease Payment is
due 30 days from the Acceptance Date, and your remaining Lease Payments shall be
due on the same day of each subsequent month until you have paid all the Lease
Payments due under the Schedule. Each day between the Inception Date and the
Acceptance Date is an "Interim Rent Day". You shall pay us interim rent for each
Interim Rent Day at 1/30th of the Lease Payment. You will make all payments
required under the Lease at the address set forth in our Lease invoice. You will
execute a Delivery and Acceptance Certificate upon receipt of the Products, if
we provide one to you, and if not, you expressly agree that you accepted the
Products no later than 10 days after it was delivered to you (collectively, the
"Acceptance Date") unless you have notified us of your non-acceptance in
writing.

2.   LESSEE REPRESENTATIONS: By execution of this Schedule, you confirm that

(a) no Event of Default exists under the Master Lease as of the date hereof, and
(b) the Products will be used for a business purpose, and not for personal,
family or household purposes.

3.   CELLULAR PHONES: You agree that providing a telephone number to a cellular
or other wireless device, you are expressly consenting to receiving
communications from us, our affiliates and agents (for non-marketing purposes)
at that number, including, but not limited to, prerecorded and artificial voice
messages, text messages, and calls from automated telephone dialing systems;
these calls may incur fees from your cellular provider; and this consent applies
to each telephone number you provide to us now or in the future.

4.   FINANCIAL STATEMENTS: You agree to provide us copies of your balance sheet,
income statement and other financial reports as we may reasonably request.

5.   PRODUCTS PLACED OUTSIDE OF UNITED STATES.   Products may be

relocated from the United States to within a “Maquiladora Zone” in Mexico. If a
Schedule lists a Product location outside of the United States (“Foreign Use
Product”). Lessee agrees that in addition to its obligations under the
Agreement, Lessee will be obligated to pay, or to reimburse Lessor for the
payment of, any and all taxes applicable to the Foreign Use Product and the
periodic Payments described in the Schedule which are assessed by any taxing
authorities. Tax This includes any withholding tax, goods and services tax,
value added tax, or any other taxes that may arise out of any Foreign Use
Product being located in the Approved Location (“Relevant Tax”) together with
any penalty and/or interest thereon. Lessee agrees to self-assess any Relevant
Tax and remit such tax to the relevant taxing authorities on a monthly
basis.  Lessee agrees that Lessor will receive from Lessee a net amount equal to
the full amount which Lessor would have received had the Payments not been made
subject to any Relevant Tax. Lessee will cooperate with Lessor in obtaining any
relevant documentation necessary to substantiate payment of such Relevant Tax
and in providing original or certified copies thereof. If any income,
franchise,  turnover or other taxes are  due  and payable  to  any taxing
authority as a result of the lease of Foreign Use Product, Lessee agrees to
register and file all necessary returns, on Lessor’s behalf, and pay all such
taxes and associated costs. Lessee agrees to act as importer / exporter of
record and pay all costs of customs, duties and other fees with respect to the
import and export of any Foreign Use Product (whether  in connection with the
delivery or  return of the

 

DATA SECURITY: Some or all of the items of Equipment returned to us at any time
may contain sensitive information or data belonging to your organization, or
your customer/clients/patients, that is stored, recorded, or in any way
contained within or on the Equipment. You specifically agree that before the
Equipment is shipped to or retrieved by us or our agents, or removed by a
supplier, you will, at your sole cost and expense, permanently destroy, delete
and remove all such information and data that is stored, recorded or in any way
contained within or on the Equipment, to the extent that further recovery of any
of such data and information is not possible. You have the sole responsibility
to so destroy, delete, and remove all data and information stored in or on the
Equipment. We have absolutely no liability for any data or information that you
fail to so destroy, delete, and remove. All hard drives and other data retention
components must function as originally installed after data removal.

 

 

 

 

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW

ACCOUNT: To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account. What this means for you: W hen you open an account, we will ask for (i)
if you are a legal entity, your name, address, and other information that will
allow us to identify you; (ii) if you are an individual, your name, address, and
date of birth. We may also ask to see your driver’s license or other identifying
documents.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

 

 

Foreign Use Product from the Approved Location, or otherwise).

5.1   DELIVERY AND RETURN OF FOREIGN USE PRODUCT: Upon termination or expiring
of the Schedule, and notwithstanding any other provision hereof limiting such
costs, you will, at its full cost and expense, act as importer / exporter of
record and return the Foreign Use Product pursuant to the terms of the Agreement
to a location designated by us in the United States and will obtain (at your
cost) all appropriate export and import permits and licenses with respect to the
export of  the Foreign  Use  Product, and  ensuring  that Foreign  Use  Product
is properly marked for import. Provided, however, that if you are not in Default
under this Schedule and in the event you have either a nominal purchase option
or a fixed purchase price a PUT, title will pass to you upon payment of such
purchase price.

5.2   EXPORT CONTROL: You acknowledges that the export of Foreign Use Product
supplied hereunder (which may include technology and software licensed for use
on or with such Foreign Use Product), is subject to such export control laws and
regulations, including by not limited to the United States Export Control Act of
1079 and the Export Administration Act of 1985, together with such further
United States, local, or other export laws and regulations as may be in force
from time to time and applicable to the Foreign Use Product and software when
being delivered to or returned from the Approved Location. You agree to comply
with all such laws.

5.3   TAX INDEMNIFICATION. You agree that the indemnification rights of ours
under the Agreement shall include, and you shall indemnify, defend and hold
harmless us from and against any claim, demand, action, proceeding,
investigation, loss, liability, cost or expense, including attorneys’ fees,
suffered or incurred by us or any such persons arising out of or related to the
location, use or possession of Foreign Use Product and Relevant Taxes. The
parties will cooperate with each other with respect to any tax audits conducted
by a taxing jurisdiction and other matters involving taxes, including without
limitation any tax related credits due to or from a taxing jurisdiction and
evidence of tax exemption certificates. If we are subjected to a Tax audit with
respect to this Agreement or the Products, you agree to promptly provide
evidence of the Relevant Taxes paid to the jurisdiction relating to the Master
Lease or the Products leased hereunder and the basis for such Tax payment.

6.   Custodial Agreement. Following the acceptance of the Products and
origination of this Lease, Lessee shall cause its Authorized Affiliate to
execute a Custodial Agreement, in such form as reasonably agreed by the parties,
within 10 days of Lessor’s execution of the document and have the agreement
returned to Lessor. The failure of Lessee to obtain the execution of the
Custodial Agreement within the presubscribed timeframe shall be an additional
event of default under Section 13(b) of the Master Lease.

 

7.   PURCHASE UPON TERMINATION (“PUT”): For value received, receipt of which is
hereby acknowledged, Lessee hereby agrees to purchase, at the end of the
original 60 month term of the Lease, Lessor’s interest in the Equipment on an
AS-IS, WHERE-IS basis, for $$10,897.08 or 10% of the Equipment’s original cash
price (“PUT Price”).

 

Customer will pay to Lessor the PUT Price and all other unpaid obligations of
the Customer under the Lease, plus any applicable tax within 15 days of the
expiration of the original term of the Lease and upon receipt of such payment,
Lessor will transfer to Customer its interest in the Equipment on an AS-IS, W
HERE-IS basis, without any warranty or representation of any kind, express or
implied.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LESSOR:

CIT Finance LLC

 

 

Lessee: SigmaTron International, Inc.

 

 

 

10201 Centurion Parkway N. #100

 

 

 

 

 

 

Jacksonville, FL 32256

 

 

 

 

 

 

 

 

 

/s/ Linda K. Frauendorfer

 

 

 

 

 

 

Authorized Signature

 

 

 

/s/ Magalie Gilbert

 

 

 

 

 

 

Authorized Signature

 

 

Linda K. Frauendorfer

 

 

 

 

 

 

Print Signer’s Name

 

 

 

Magalie Gilbert

 

 

 

 

 

 

Printed Name

 

 

Chief Financial Officer

5/7/14

 

 

 

 

 

Signers Title

 

 

 

Authorized Signature

5/30/14

 

 

 

 

 

Printed Title

Date Signed

 

Federal Tax ID Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank T100S rev.  7-24-13

 

 



--------------------------------------------------------------------------------